                                                Case 2:19-cr-00448-DLR Document 61 Filed 01/19/21 Page 1 of 3




                                        1 Mark Kokanovich (021168)
                                          kokanovichm@ballardspahr.com
                                        2 Dennis K. Burke (012076)
                                          burked@ballardspahr.com
                                        3 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        5 Facsimile: 602.798.5595
                                          Attorneys for Defendant James B. Panther
                                        6
                                                              IN THE UNITED STATES DISTRICT COURT
                                        7
                                        8                                  FOR THE DISTRICT OF ARIZONA

                                        9 United States of America,
                                                                                             NO. CR-19-00448-PHX-DLR-2
                                       10                     Plaintiff,
                                                                                             JOINT MOTION TO CONTINUE
                                       11                     vs.                            TRIAL AND RULE 11 PLEA
1 East Washington Street, Suite 2300




                                                                                             HEARING
                                       12 James B. Panther,
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13                     Defendant.
                                       14
                                       15            The undersigned parties, by their respective attorneys, hereby submit this Motion to
                                       16 Continue the Trial and set a Rule 11 Plea Hearing and an accompanying proposed order
                                       17 for the Court’s consideration. On May 4, 2020, the parties notified the Court of the
                                       18 defendant’s intent to enter a plea of guilty. U.S. Magistrate Judge Michelle H. Burns has
                                       19 set the Rule 11 plea hearing for January 26, 2021 at 11:30 a.m. Judge Rayes has set the
                                       20 Final Pretrial Conference for January 29, 2021 at 9:30 a.m. and the jury trial for February
                                       21 23, 2021 at 9:00 a.m.
                                       22            Discovery is extensive and not yet complete, and it is anticipated that the
                                       23 forthcoming materials produced by the Government will be voluminous, such that
                                       24 substantial time is needed for the effective preparation of a defense and to prepare for trial.
                                       25            The parties respectfully request that this Court continue the trial date and the
                                       26 Rule 11 plea hearing for a period of time not less than 30 days.
                                       27
                                       28

                                            DMWEST #40877640 v1
                                                  Case 2:19-cr-00448-DLR Document 61 Filed 01/19/21 Page 2 of 3




                                        1            The parties further request that this Court exclude the period of time from June 16,
                                        2 2020 to the Rule 11 plea hearing from the Speedy Trial Act calculus pursuant to 18 U.S.C.
                                        3 § 3161(h)(1)(G)) and (h0)(7).
                                        4            RESPECTFULLY SUBMITTED this 19th day of January, 2021.
                                        5 FOR PLAINTIFF                                        FOR DEFENDANT
                                          UNITED STATES OF AMERICA                             JAMES B. PANTHER, JR.
                                        6
                                        7
                                            By:      /s/ D. Brittain Shaw (w/permission)       By:    /s/ Dennis K. Burke
                                        8            Deborah Brittain Shaw                            Dennis K. Burke
                                                     David A. Bybee                                   Mark S. Kokanovich
                                        9            U.S. Department of Justice                       Ballard Spahr LLP
                                                     Fraud Section, Criminal Division                 1 East Washington St., Ste 2300
                                       10            1400 New York Avenue NW                          Phoenix, Arizona 85004
                                                     Washington DC 20005
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #40877640 v1                            2
                                                Case 2:19-cr-00448-DLR Document 61 Filed 01/19/21 Page 3 of 3




                                        1                                 CERTIFICATE OF SERVICE
                                        2
                                                     I certify that on the 19th day of January, 2021, I electronically transmitted a PDF
                                        3
                                            version of this document to the Office of the Clerk of the Court, using the CM/ECF System
                                        4
                                            for filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants listed
                                        5
                                            for this matter.
                                        6
                                        7
                                            By: /s/ Catherine M. Weber
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #40877640 v1                           3
